COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
                                               §

 RONALD RUDOLPH RODRIGUEZ,                     §               No. 08-16-00259-CR

                      Appellant,               §                 Appeal from the

 v.                                            §                207th District Court

 THE STATE OF TEXAS,                           §             of Comal County, Texas

                       State.                  §               (TC# CR2015-395)

                                            §
                                          ORDER

       The Court GRANTS the State’s third motion for extension of time within which to file

the brief until May 5, 2017. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO FILE

THE STATE’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Sammy M. McCrary, State’s attorney, prepare the

State’s brief and forward the same to this Court on or before May 5, 2017.

       IT IS SO ORDERED this 21st day of April, 2017.


                                                    PER CURIAM


Before McClure, C.J., Rodriguez, and Palafox, JJ.